Per Curiam.

It appears from the allegations of the petition in this disciplinary proceeding, admitted by the respondent attorney, and from the proof adduced upon the hearing before the Referee designated by this court, that in January, 1963 the respondent began making telephone calls of an offensive nature to a married W9man who was a casual acquaintance. Such calls were made on many occasions and at all hours of the day and night directed to her at her family home, and place of employment. On other occasions he followed her in his automobile shouting at her and using abusive and insulting language, attempted to force her car to the curb, and once having succeeded in stopping her, entered her car and struck her. On numerous other occasions he used offensive and abusive language toward her when they met on the public street.
The repeated and persistent involvement of respondent in such acts of harassment, which continued subsequent to the commencement of these proceedings and after respondent’s conviction in 1965 of a violation of section 555 of the Penal Law, and the emotional instability demonstrated by such conduct, as well as the violations of various sections of the Penal Law, namely sections 244, 555, and subdivisions 1, 2 and 10 of section 722, and various sections of the revised Penal Law, namely *432sections 120.15, 240.20, and subdivisions 2, 3 and 5 of section 240.25, committed by the respondent during such period, require the suspension of the respondent from the practice of law for a period of one year and until such time as he can make a satisfactory showing that he has the emotional stability and mental capacity to practice law.
Bastow, P. J., Williams, Marsh, Witmer and Henry, JJ., concur.
Order entered suspending respondent for a period of one year and thereafter until further order of the court.